eDETAILED ACTION
Claims 1-8 are currently pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Response to Arguments
Regarding interpretations under 35 U.S.C. 112(f), Examiner agrees that the current amendment incorporates further limiting structure and interpretations of limitations in claim 1under 35 U.S.C. 112(f) are withdrawn. Examiner does not agree that one of ordinary skill in the art would understand the structure imparted by “display controller” and maintains the interpretations made with respect to that limitation.  Please see the Non-Final Rejection mailed 01/06/2021 for a discussion of the support for the limitation. 



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Poole (US2018/0025255). 
Regarding claim 1, Poole teaches:
A medical image processing apparatus, comprising: 
a central processing unit (CPU) to determine region in a medical image including an axisymmetric structure, (Poole, [0091] midline centered dataset)  wherein the CPU has: 
a first determination section, to be executed by the CPU, to generate a feature amount map of the medical image from the medical image; (Poole, [0091] midline centered dataset)  
( Poole [0091] the folding stage one of the left part and the right part is inverted with respect to the midline) and
 a third determination section, to be executed by the CPU,  to superimpose the feature amount map and the inverted feature amount map on each other and determines the disease region in the medical image using the feature amount map and the inverted feature amount map superimposed on each other.  (Poole [0097] each pair of mirror image voxel is replaced by a single right part voxel with two intensity values, see also [0110] the trained classifier uses data from both sides of the midline centered data in order to identify abnormal voxels) 

Regarding claim 2, Poole teaches: 
The medical image processing apparatus according to claim 1, wherein each of the first determination section, the second determination section, and the third determination section is a neural network having at least one processing layer.  (Poole, [0178] the classifier may be a convolution neural network)

Regarding claim 3, Poole teaches: 
The medical image processing apparatus according to claim 1, wherein the medical image is a CT image of a brain, and the disease region is a disease region within the brain.  (Poole [0031] CT scans of the brain)



The medical image processing apparatus according to claim 3, wherein the disease region is a bleeding region or an infarct region.   (Poole [0031-32]  thrombus causing reduced blood flow through the vessel)

Regarding claim 5, Poole teaches: 
The medical image processing apparatus according to claim 1, further comprising: a display controller to display that displays the medical image in which the disease region is determined on a display unit.  (Poole [0019] CT work station with one or more display screens)

Regarding claim 6, Poole teaches: 
A medical image processing method for determining a disease region in a medical image including an axisymmetric structure with a determination processing unit, (Poole, [0091] midline centered dataset)   the method comprising:  14 
generating a feature amount map of the medical image from the medical image; (Poole, [0091] midline centered dataset)  
inverting the feature amount map with reference to a symmetry axis of the feature amount map to generate an inverted feature amount map; ( Poole [0091] the folding stage one of the left part and the right part is inverted with respect to the midline) and 
superimposing the feature amount map and the inverted feature amount map on each other and determining the disease region in the medical image using the feature amount map and the inverted feature amount map superimposed on each other.   (Poole [0097] each pair of mirror image voxel is replaced by a single right part voxel with two intensity values, see also [0110] the trained classifier uses data from both sides of the midline centered data in order to identify abnormal voxels) 

Regarding claim 7, Poole teaches: 
A non-transitory computer-readable storage medium that stores a medical image processing program causing a computer to execute processing for determining a disease region in a medical image including an axisymmetric structure, (Poole, [0091] midline centered dataset)  the program causing the computer to execute: (Poole [0028] PC including RAM) 
a step of generating a feature amount map of the medical image from the medical image;  (Poole, [0091] midline centered dataset)  
a step of inverting the feature amount map with reference to a symmetry axis of the feature amount map to generate an inverted feature amount map; ( Poole [0091] the folding stage one of the left part and the right part is inverted with respect to the midline)  and
 a step of superimposing the feature amount map and the inverted feature amount map on each other and determining the disease region in the medical image using the feature amount map and the inverted feature amount map superimposed on each other. (Poole [0097] each pair of mirror image voxel is replaced by a single right part voxel with two intensity values, see also [0110] the trained classifier uses data from both sides of the midline centered data in order to identify abnormal voxels) 
Allowable Subject Matter
Claim 8 is objected to as being dependent upon a rejected base claim. Poole, nor any reasonable combination with Poole, teaches “wherein the feature amount map has lower resolution than the medical image”. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOLLY K DELANEY whose telephone number is (571)272-3589.  The examiner can normally be reached on Monday-Friday 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Vu can be reached on 571-272-3859.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Molly Delaney/Examiner, Art Unit 2666                                                                                                                                                                                                         

	/KIM Y VU/            Supervisory Patent Examiner, Art Unit 2666